DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 14 June 2022 and 14 June 2022 have been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10, 12-16, 18 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldberg; Jeffrey L. et al. (US 20110003003, published previously as WO/2009/100137 on 13 Aug 2009) in view of Fritsch; Michael H. et al. (US 20080002149 A1). 
Regarding claim 1, Goldberg discloses a magnetic eye shield (¶ [0038], suitable magnet affixed in a patch to the surface of the eye external to the eyelid), comprising: 
a magnet (¶ [0038], rare earth magnet of suitable strength); 
that when worn by a patient is configured to generate an intraocular magnetic field of sufficient magnitude and direction (¶ [0028], clinical device will include a magnet with sufficient field density uniformity and magnetic field gradient to direct the cells and hold them in place);
to move a magnetic therapeutic and/or diagnostic agent positioned inside the eye (¶ [0036], Following administration of the cells, one or more magnets will be positioned so as to cause the cells to migrate to or remain in or at the desired target tissue);
via surface application, infusion, injection, or implantation (¶ [0016] The magnetic nanoparticle comprising cells may be administered to a subject by any suitable means, e.g. by injection, infusion or surface application); 
to a target tissue within the eye (¶ [0006], applying a magnetic field such that said magnetic particle-comprising cell is delivered to the target tissue; ¶ [0028], directing the cells to the target tissue); 
wherein the magnetic eye shield comprises a plurality of magnets (¶ [0036], Following administration of the cells, one or more magnets will be positioned so as to cause the cells to migrate to or remain in or at the desired target tissue). 
Goldberg teaches the invention substantially as claimed by Applicant but is silent whether the shield comprises a plurality of magnets used to produce different magnetic fields. Fritsch discloses a contact lens with microphobic features (¶ [0001], [0010], [0064], [0103]), comprising: 
a magnetic eye shield (¶ [0105] Two embodiments of the magneto lens of the present invention 40, 56 are shown in FIGS. 10A-10B, and 11A-11B respectively … contact lens 40 is shown having a body 42 ¶ [0106] FIG. 11A, lens 56 has a body); 
comprising a magnet (¶ [0105], A plurality of magnets 48 that can comprise very tiny or nano magnets are disposed within the body 42 of the lens; ¶ [0106] FIG. 11A … A plurality of magnets 64 are also disposed within the body 58 of lens 56); 
that when worn by a patient is configured to generate an intraocular magnetic field of sufficient magnitude and direction to move a magnetic substance within the eye (¶ [0103] In another embodiment, a magnetized lens surface is used to repel microorganisms from the important parts of the lens close to and touching the eye; ¶ [0107] FIG. 10B … the magnets 48 are oriented so that a "south pole" charge is oriented adjacent to the eye-engaging concave surface 44 …By contrast, the magnetic regime of lens 56 is such that the north pole is oriented adjacent to the central portion of the exterior surface 62 … In this regime, microbes having a "south pole" oriented magnetic field, would be caused to move toward the periphery of the interior surface 60 of the lens); 
wherein the magnetic eye shield comprises a plurality of magnets (¶ [0105], plurality of magnets 48; ¶ [0106] FIG. 11A … A plurality of magnets 64);
used to produce different magnetic fields to attract or repel magnetic substances to different locations within the eye (¶ [0073] MAGNETO LENS--A lens that uses magnetic field or magnetic polarity to repel micro-impurities, particles and bacteria; ¶ [0104], By placing magnetic poles in or around the lens, bacteria can be repelled; ¶ [0122], For example, if microbes or micro-impurities are charged in one particular way, then a network of electrical charge is used to repel that charge and therefore repel the microbes and impurities).  
Fritsch demonstrates how to arrange magnets on a wearable device that controls the movement of particles in the eye. One would be motivated to modify Goldberg with Fritsch’s plural magnets since Goldberg calls for including multiple magnets (¶ [0036], one or more magnets … cause the cells to migrate). A skilled artisan would have been able to modify Goldberg with Fritsch’s magnets by constructing a contact lens with plural magnets according to Fritsch, and configuring the magnets to repel or attract Goldberg’s agents. Therefore, it would have been obvious to modify Goldberg with Fritsch’s magnets in order to magnetically drive particles applied to a patient’s eye. 

Regarding claim 18, Goldberg discloses a method of treatment (¶ [0006], method for delivery of specific cells to a target tissue), comprising: 
intraocularly introducing a magnetic therapeutic and/or diagnostic agent into an eye of a patient (¶ [0016], magnetic nanoparticle comprising cells may be administered to a subject by injection, infusion or surface application); and
fitting a magnetic eye shield to the head of the patient (¶ [0038], magnet of suitable strength, affixed in a patch to the surface of the eye external to the eyelid centered over the cornea);
via surface application, infusion, injection, or implantation (¶ [0016] The magnetic nanoparticle comprising cells may be administered to a subject by any suitable means, e.g. by injection, infusion or surface application); 
wherein the magnetic eye shield comprises a plurality of magnets (¶ [0036], Following administration of the cells, one or more magnets will be positioned); and
 is configured to generate an intraocular magnetic field of sufficient magnitude and direction to move the magnetic therapeutic and/or diagnostic agent positioned inside the eye to a target tissue within the eye (¶ [0036], Following administration of the cells, one or more magnets will be positioned so as to cause the cells to migrate to or remain in or at the desired target tissue); and 
wherein the magnetic therapeutic and/or diagnostic agent may be introduced to the patient before or after fitting the magnetic eye shield to the head of the patient (¶ [0036] Magnetic particle-comprising cells as described above can be administered to the subject by injection, topical application, infusion, etc.; ¶ [0038], Such magnetic nanoparticle-coated endothelial cells would be injected into the anterior chamber of the eye)
Regarding the limitation of introducing magnetic agent before or after fitting the magnetic eye shield, this description covers all possible combinations except for simultaneously introducing agent and fitting the shield. In Example 5, Goldberg administers the agent before fitting the shield (¶ [0038]). 
Goldberg is silent whether the shield comprises a plurality of magnets used to produce different magnetic fields. Fritsch discloses a magnetic contact lens with microphobic features eliminating microbes from the eye-engaging surface (¶ [0001], [0010], [0064], [0103]), wherein:
the magnetic eye lens comprises a plurality of magnets used to produce different magnetic fields in different locations within the eye (¶ [0105], A plurality of magnets 48; ¶ [0106] FIG. 11A … A plurality of magnets 64); and
is configured to generate an intraocular magnetic field of sufficient magnitude and direction to move magnetic substances positioned inside the eye (¶ [0073] MAGNETO LENS--A lens that uses magnetic field or magnetic polarity to repel micro-impurities, particles and bacteria; ¶ [0104], By placing magnetic poles in or around the lens, bacteria can be repelled; ¶ [0122], For example, if microbes or micro-impurities are charged in one particular way, then a network of electrical charge is used to repel that charge and therefore repel the microbes and impurities). 
Fritsch magnetically drives particles to selected regions of the eye. Regarding rationale and motivation to modify Goldberg with Fritsch’s plural magnets, see discussion of claim 1 above. 
  
Regarding claims 2, 4, 5, 10, 12-16 and 19, Goldberg discloses a magnetic eye shield wherein: 
the magnetic eye shield is selected from an eye patches, eyeglasses and goggles (¶ [0038], magnet affixed in a patch to the surface of the eye external to the eyelid centered over the cornea);
the magnet is a rare earth magnet (¶ [0038], rare earth magnet of suitable strength);
the magnet is an electromagnet comprising a conductive coil and a source of electrical power in electrical communication with the conductive coil (¶ [0039], Surgical implantation of a magnet or magnetic coil (electromagnet) would precede such injection);
the magnetic eye shield comprises a securement structure that is adapted to secure the magnetic eye shield to the head of the patient (¶ [0038], magnet affixed in a patch to the surface of the eye external to the eyelid centered over the cornea); 
the magnetic therapeutic and/or diagnostic agent is a ferromagnetic or ferrimagnetic therapeutic and/or diagnostic agent (¶ [0010], particles include nanospheres and complexes comprising ferromagnetic material, such as iron, nickel, cobalt, and alloys thereof); 
a kit comprises a magnetic eye shield in accordance with claim 1 and a container of a magnetic diagnostic and/or or therapeutic agent, and an injection device (¶ [0038], nanoparticle-coated endothelial cells would be injected into the anterior chamber of the eye with a 30 gauge needle. The needle and any associated supply device include both an injection device and a container);
further comprising an injection device (¶ [0038], magnetic nanoparticle-coated endothelial cells injected with a 30 gauge needle);
the magnetic therapeutic and/or diagnostic agent is a ferromagnetic or ferrimagnetic therapeutic and/or diagnostic agent (¶ [0010], particles include nanospheres and complexes comprising ferromagnetic material); 
the magnetic therapeutic and/or diagnostic agent is injected into the anterior chamber of the eye (¶ [0038], magnetic nanoparticle-coated endothelial cells would be injected into the anterior chamber of the eye); and 
wherein the magnetic therapeutic and/or diagnostic agent is directed to the apex of the cornea (¶ [0038], magnet centered over the cornea); 
wherein the magnetic therapeutic and/or diagnostic agent is selected from one or more of magnetic stem cells, magnetic corneal endothelial cells, magnetic retinal pigment epithelial cells, magnetic trabecular meshwork cells, magnetic antibodies, magnetic growth factors, and magnetic cytokines (¶ [0008], retinal progenitor cell; a retinal stem cell; at least one, but typically many nanoparticles will be affixed or bound to an individual cell; ¶ [0011], magnetic nanoparticles).

Claims 3 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldberg and Fritsch, further in view of Shadduck; John H. (US 6006756 A).
Regarding claim 3, Goldberg and Fritsch are silent regarding the strength of the magnetic field. Shadduck discloses a magnetic device wherein the magnetic field generated by the magnet ranges from 0.1 Tesla to 10.0 Tesla (col. 8, lines 20-25, The magnetic field may range between about 1,000 and 25,000 Gauss, and preferably is between about 10,000 and 15,000 Gauss (not limiting)). 
Shadduck selects a therapeutic field strength range effective for causing changes in the patient’s cornea and effective for controlling a magnetic device in the patient’s eye. One would be motivated to modify Goldberg and Fritsch with Shadduck’s field strength range of since Goldberg likewise intends to control a corresponding structure in the patient’s eye, in this case an injected agent (¶ [0036] Magnetic particle-comprising cells … by injection). Therefore, it would have been obvious to modify Goldberg and Fritsch with Shadduck’s field strength in order to influence a structure in the patient’s eye. 
Regarding claim 21, Goldberg and Fritsch are silent whether the magnetic eye shield generates an intraocular magnetic field that is strongest at the iridocorneal angle. Shadduck discloses a magnetic shield capable of generating an intraocular magnetic field that is strongest at the iridocorneal angle where the base of the iris attaches to the peripheral cornea and sclera (col. 7, lines 60-65, As shown in FIGS. 7A & 8A, the location of implant 10 is generally just below Bowman's layer 60 and within the anterior or mid-anterior portion of stroma 65). 
Shadduck demonstrates how to target a region of the patient’s eye where a magnetically susceptible device has previously been delivered. One would be motivated to modify Goldberg and Fritsch by targeting the iridocorneal angle as taught by Shadduck to treat a known region of the eye. 

Claims 6-8 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldberg and Fritsch, further in view of Shapiro; Benjamin et al. (US 20100212676). 
Regarding claims 6-8 and 20, Goldberg and Fritsch teach the invention substantially as claimed by Applicant but are silent whether the magnetic field is centered or strongest at the periphery or at the apex of the cornea. Shapiro discloses devices, systems and methods for magnetically assisted agent delivery (¶ [0002], [0004], [0005], [0015]), comprising: 
a magnet (¶ [0015], arrangement of magnets 12);
configured to generate a magnetic field to move a magnetic agent positioned inside a target tissue (¶ [0015], North (N) and a South (S), to direct magnetic-particle formulations or agents 20 from a fluid/gel solution applied away from the targeted site);
wherein the magnetic system is configured to center the magnetic field of the magnet (¶ [0021], FIG. 4 shows that the node or local minimum 40 can be described by the intersection of a node curve with the 2D plane); 
wherein the magnetic system is configured to generate a magnetic field that is aligned with a periphery of tissue (¶ [0021], region can be shaped, e.g. flattened and widened, to provide an effective force over a desired region; ¶ [0022], a node is a special case of where all fields along a specified vector cancel to give a local field magnitude equal to zero). 
Shapiro provides a steerable magnetic field for delivering therapeutic agents (¶ [0025], plurality of magnets can be held in relative position to properly align the magnets to produce the local minimum and force-producing region; ¶ [0037], Suitable agents include therapeutic, prophylactic, and diagnostic agents). One would be motivated to modify Goldberg and Fritsch with the multiple magnets and steerable field of Shapiro to deliver magnetic agents to varied locations in the eye, independently of the device location. Therefore, it would have been obvious to modify Goldberg and Fritsch with the steerable field of Shapiro in order to target further locations in the eye. 

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldberg and Fritsch further in view of Juster; Robert W. et al. (US 6344021). 
Regarding claim 11, Goldberg and Fritsch teach the invention substantially as claimed by Applicant but are silent whether the shield includes a strap or adhesive strip. Juster discloses a magnetic therapy patch (col. 1, lines 5-20, col. 3, lines 33-39), comprising:
a magnet (cols. 4-5, lines 62-6, first magnet 4 and a second magnet 4; col. 6, lines 8-16, FIG. 7, magnet 19); 
that when worn by a patient is configured to generate a magnetic field within tissue (col. 3, lines 33-39, magnets are directly worn on the skin of the body);
wherein the magnetic patch comprises a securement structure comprising an adhesive strip (cols. 4-5, lines 62-6, Fig. 1, medical grade adhesive on the adhesive patch 2; col. 5, lines 59-67, FIG. 7, adhesive patch 11). 
Juster places magnets close to the body for maximum benefit (col. 2, lines 7-14, strength of the magnetic field drops off sharply when the distance to the body increases). Juster also constructs a magnetic field source that does not require direct contact with a user’s eye. One would be motivated to modify Goldberg and Fritsch with the adhesive strip of Juster to provide a convenient securement structure which preserves the strength of a magnetic field, and to avoid directly contacting the eye. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Goldberg and Fritsch with the adhesive strip of Juster in order to position a magnet close to target tissue and deliver a strong magnetic field.  

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldberg and Fritsch, further in view of Schleuniger, Kurt et al. (US 20040171970). 
Regarding claim 17, Goldberg and Fritsch teach the invention substantially as claimed by Applicant but lack an inductive charging unit. Schleuniger discloses an ultrasonic therapeutic device (¶ [0001], [0002], [0018], Fig. 1), comprising: 
an electromagnet configured to generate a magnetic field inside a target tissue, the electromagnet comprising a conductive coil (¶ [0003], plurality of therapeutically effective signals, e.g., ultrasound, electric field, magnetic field; ¶ [0028], emitting head is also wherein a coil is provided for generating the magnetic field); and 
wherein the kit further comprises an inductive charging unit (¶ [0008] The batteries are charged in a charging station, e.g., by inductive transfer of energy; ¶ [0023], batteries 10 are charged by the charging station by inductive coupling).
Schleuniger charges a portable magnetic device with a well-known charging system. One would be motivated to modify Goldberg and Fritsch with the inductive charger of Schleuniger to deliver power to an electromagnet with a well-known technique. Additionally, the inductive charger avoids direct contact with battery terminals. A skilled artisan would have been able to modify Goldberg and Fritsch with Schleuniger’s inductive charger by replacing Fritsch’s permanent magnets with electromagnets, and powering them with Schleuniger’s induction coil. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Goldberg and Fritsch with Schleuniger’s inductive charging unit in order to prevent direct exposure to battery terminals. 

Terminal Disclaimer
The terminal disclaimer filed on 03 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Goldberg; Jeffrey L. et al. (US 10327945 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments filed 14 June 2022 regarding the rejection of claims 1-8 and 10-21 as amended, under 35 USC § 103 over Goldberg, Shadduck, Shapiro, Juster and Schleuniger, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over Goldberg, Fritsch, Shadduck, Shapiro, Juster and Schleuniger (see above). 
Applicant submits that there is no teaching or suggestion in Shadduck that the plurality of magnets could be used to position the implanted materials to specific locations within the eye (remarks p. 8). Applicant reasons that in contrast to the teachings in cited prior art references, the claimed invention provides a magnetic eye shield and related method that utilize multiple magnets producing different fields to attract or repel magnetic agents, which have been implanted, injected, infused or otherwise introduced into the eye, to specific locations within the eye to effectively treat ocular disease (remarks p. 9). 
 Examiner responds that Goldberg and Fritsch are cited in the new grounds of rejection as teaching all features of amended claims 1 and 21. Fritsch discloses a contact lens with microphobic features that is configured to magnetically repel bacteria and impurities (¶ [0001], [0010], [0064], ¶ [0073], [0104], [0122]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blume, Walter M.  et al.	US 20010021805 A1
Abe; Mitsushi et al.	US 20110037469 A1
Abbott; Jake J. et al.	US 20120281330 A1
Crieghton, Francis M. IV et al.	US 20020022777 A1
Yang; Guisheng	US 20140083948 A1
Markoll; Richard	US 6447440 B1
Porter; Donald I.	US 6048303 A
Frese; Georg et al.	US 5717333 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781